     Case 3:18-cv-02192-X Document 53 Filed 06/29/20                                              Page 1 of 33 PageID 359



                                       UNITED STATES DISTRICT COURT
                                    FOR THE NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION

STACIE NUSS, as Independent                                              §
Administrator of the ESTATE OF CODY                                      §
BRITTAIN,                                                                §
                                                                         §
         Plaintiff,                                                      §
                                                                         §                CIVIL ACTION NUMBER:
v.                                                                       §                    3:18-cv-02192-X
                                                                         §
CITY OF SEVEN POINTS, TEXAS, and                                         §
CHIEF RAYMOND WENNERSTROM, JR.,                                          §
SERGEANT BRANDON YOUNG,                                                  §
OFFICER MATTHEW GREINER,                                                 §
OFFICER FRANCISCO GOMEZ, and                                             §
CHELSEA BEE TAYLOR, in their                                             §
individual capacities,                                                   §
                                                                         §
         Defendants.


              BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY
                       DEFENDANT OFFICER MATTHEW GREINER


                                                     TABLE OF CONTENTS

I. Summary. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

II. Standard of Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

III. Qualified Immunity Standard. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

IV. Fourteenth Amendment Law . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

V. Facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

VI. Application of Law to Facts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

      Greiner Did Not Know of Brittain’s Serious Medical Need . . . . . . . . . . . . . . . . . . . . . 15

      Greiner Did Not Act With Deliberate Indifference . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

      Greiner’s Actions Were Not Objectively Unreasonable . . . . . . . . . . . . . . . . . . . . . . . . 26
                                                                       1
     Case 3:18-cv-02192-X Document 53 Filed 06/29/20                                          Page 2 of 33 PageID 360



VII. Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

Certificate of Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Table of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

          COMES NOW Defendant Officer Matthew Greiner (“Greiner”) and files this Brief in

Support of his Motion for Summary Judgment. For same, Greiner would show as follows:

                                                             I. Summary

1.        Stacie Nuss (“Plaintiff”) is the aunt of Cody Brittain (“Brittain”) and the independent

administrator of Brittain’s estate. With respect to Greiner, Plaintiff has asserted a cause of

action based on 42 U.S.C. § 1983.1 While Plaintiff does not specifically articulate which of

Brittain’s constitutional rights were allegedly deprived by Greiner, her First Amended Complaint

references Brittain’s “serious mental illness” that created “an obvious threat to harm himself.”2

Accordingly, Plaintiff’s argument is that Greiner was deliberately indifferent to Brittain’s

alleged serious medical needs in violation of the Fourteenth Amendment.3

2.        In brief, this case arises from Brittain’s attempted suicide following his arrest by the City

of Seven Points, Texas on a warrant out of Henderson County, Texas. It is undisputed that, at all

relevant times, Greiner was a public official for the City of Seven Points, Texas, and was acting

under color of law at all pertinent times.

3.        To succeed on her claim, Plaintiff must establish that Greiner “kn[ew] of and

disregard[ed] an excessive risk to [Brittain’s] health or safety.”4 Plaintiff must also establish that

no reasonable police officer could have believed that the actions taken by Greiner were



1
  See generally Plaintiff’s First Amended Complaint at ¶¶ 110-113, 120.
2
  Id. at ¶ 111.
3
  See, e.g., Converse v. City of Kemah, No. 17-41234, 2020 U.S. App. Lexis 18607, at *2 (5th Cir. Jun. 12, 2020).
4
  Farmer v. Brennan, 511 U.S. 825, 837 (1994).
                                                                    2
     Case 3:18-cv-02192-X Document 53 Filed 06/29/20                         Page 3 of 33 PageID 361



consistent with Brittain’s legal rights.5 Because Plaintiff cannot make such a showing, summary

judgment in favor of Greiner is appropriate.

                                           II. Standard of Review

4.      Summary judgment is appropriate if the record before the Court shows that there is no

genuine issue of material fact.6 “[T]he mere existence of some alleged factual dispute between

the parties will not defeat an otherwise property supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.”7                   Such a showing entitles

movants to summary judgment as a matter of law.8 A moving party need not support its motion

with affidavits or other evidence negating the non-movant’s claim.9 The threshold inquiry is

whether there are “any genuine [and material] factual issues that properly can be resolved only

by a finder of fact because they may reasonably be resolved in favor of either party.”10 “[T]he

substantive law will identify which facts are material.”11 A dispute about a material fact is

“genuine” if the evidence is such that a reasonable jury could return a verdict in favor of the non-

moving party on the fact issue.12 The burden initially is upon the moving party to identify the

evidence on file in the case that demonstrates the absence of any genuine issue of material fact.13

To prevail on a no-evidence motion for summary judgment, “the movant must merely

demonstrate an absence of evidentiary support in the record for the non-movant’s case.”14

5
  See, e.g., Graham v. Conner, 490 U.S. 386, 397 (1989); see also Sorenson v. Ferrie, 134 F.3d 325, 328 (5th Cir.
1998).
6
  Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Carnaby v. City of Houston, 636 F.3d
183, 187 (5th Cir. 2011); Turner v. Houma Municipal Fire and Police Civil Service Board, 229 F.3d 478, 482 (5th
Cir. 2000).
7
  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).
8
  Fed. R. Civ. P. 56(c).
9
  Celotex Corp., 477 U.S. at 322.
10
   Anderson, 477 U.S. at 251.
11
   Id. at 248.
12
   Id.; Kipps v. Caillier, 197 F.3d 765, 768 (5th Cir. 1999).
13
   Celotex Corp., 477 U.S. at 323.
14
   Douglass v. United Servs. Auto Ass’n, 79 F.3d 1415, 1429 (5th Cir. 1996) (emphasis added).
                                                        3
     Case 3:18-cv-02192-X Document 53 Filed 06/29/20                          Page 4 of 33 PageID 362



5.       Once the movant sustains this initial burden, the opposing party must then present

sufficient admissible evidence to create a genuine issue of material fact.15 The non-movant in a

summary judgment proceeding may not rest upon mere conclusory allegations or denials of the

pleadings – the non-movant must set forth specific facts showing a genuine issue for trial.16

6.       Plaintiff must present more than “some metaphysical doubt as to the material facts” in

order to rebut a valid motion for summary judgment.17 In other words, Plaintiff must go beyond

the pleadings and designate specific facts showing the existence of a genuine issue of material

fact for trial.18 Non-movants may not rest upon the allegations in their pleadings19 and “cannot

defeat summary judgment with conclusory allegations, unsubstantiated assertions or ‘only a

scintilla of evidence.’”20       Unsubstantiated assertions are not competent summary judgment

evidence.21 To fulfill her burden, Plaintiff must “identify specific facts in the record and []

articulate the precise manner in which that evidence supports [] her claim.”22 Evidence not so

specified is not properly before the Court on the summary judgment proceedings.23 Judgment is

required when a party fails to establish the existence of an essential element of his case on which

that party will bear the burden of proof at trial.24 On this record, Plaintiff cannot establish the

essential elements of her claim against Greiner because Greiner is entitled to qualified immunity.


15
   Id. at 322-325.
16
   Id.; Fed. R. Civ. P. 56(e). See also Lujan v. National Wildfire Fed’n, 497 U.S. 871, 888 (1990); Little v. Liquid
Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc); Hightower v. Texas Hosp. Assn., 65 F.3d 443, 447 (5th Cir.
1995); Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) cert denied 413 U.S. 871 (1994) (non-movant must
“identify specific evidence in the record and articulate the ‘precise manner’ in which that evidence support[s] [its]
claim[s].”).
17
   Matsushita Elec. Indus. Co. v. The Zenith Radio Corp., 475 U.S. 574, 587 (1986).
18
   Id.
19
   Isquith v. Middle South Utilities, Inc., 847 F.2d 186, 199 (5th Cir. 1988) cert denied 488 U.S. 926 (1988).
20
   Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007); Miller v. Graham, 477 Fed. Appx 549, 551 (5th Cir.
2011); Douglass, 79 F.3d at 1429.
21
   Little, 37 F.3d at 1537; Forsyth 19 F.3d at 1533.
22
   Ragas v. Tennessee Gas Pipeline Co., 136 F.3d 445, 458 (5th Cir. 1998); Forsyth, 19 F.3d at 1537.
23
   Ragas, 136 F.3d at 458.
24
   Celotex Corp., 477 U.S. at 322-324.
                                                         4
     Case 3:18-cv-02192-X Document 53 Filed 06/29/20                             Page 5 of 33 PageID 363



                                      III. Qualified Immunity Standard

7.       “The doctrine of qualified immunity protects governmental officials ‘from liability for

civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’”25 The plaintiff has the

burden of refuting a properly raised qualified immunity defense26 “by establishing that the

official’s allegedly wrongful conduct violated clearly established law.”27 “Qualified immunity

gives government officials breathing room to make reasonable but mistaken judgments and

protects all but the plainly incompetent or those who knowingly violate the law.”28

8.       To determine whether a public official is entitled to qualified immunity, the Court

conducts a two-step analysis.29 The usual approach is to determine, first, “whether, viewing the

summary judgment evidence in the light most favorable to the plaintiff, the defendant violated

the plaintiff's constitutional rights.”30 If such a violation occurred, then the Court “consider[s]

whether the defendant’s actions were objectively unreasonable in light of clearly established law

at the time of the conduct in question.”31 “This requirement establishes a high bar.”32 This is a

demanding standard because qualified immunity protects “all but the plainly incompetent or

those who knowingly violate the law.”33 For a right to be clearly established, “existing precedent

must have placed the statutory or constitutional question beyond debate.”34 Although a case
25
   Pearson v. Callahan, 555 U.S. 223, 231(2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).
26
   A qualified-immunity defense alters the summary-judgment burden: “[o]nce a defendant invokes qualified
immunity, the burden shifts to the plaintiff to show that the defense is not available”. Kovacic v. Villarreal, 628
F.3d 209, 211 (5th Cir. 2010).
27
   Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008) (quotations and citation omitted); Wyatt v. Fletcher, 718
F.3d 496, 502 (5th Cir. 2013) (plaintiff has the burden of demonstrating that the defendant official is not entitled to
qualified immunity).
28
   Stanton v. Sims, 571 U.S. 3, 5 (2013) (quotations and citations omitted).
29
   Saucier v. Katz, 533 U.S. 194, 200-02 (2001)
30
   Freeman v. Gore, 483 F.3d 404, 410 (5th Cir. 2007).
31
   Id. at 411.
32
   Wyatt, 718 F.3d at 503.
33
   Malley v. Briggs, 475 U.S. 335, 341 (1986).
34
   Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2083 (2011).
                                                           5
     Case 3:18-cv-02192-X Document 53 Filed 06/29/20                           Page 6 of 33 PageID 364



directly on point is not necessary, there must be adequate authority at a sufficiently high level of

specificity to put a reasonable official on notice that his conduct is definitively unlawful.35

“Abstract or general statements of legal principle untethered to analogous or near-analogous

facts are not sufficient to establish a right ‘clearly’ in a given context; rather, the inquiry must

focus on whether a right is clearly established as to the specific facts of the case.”36 Although the

existence of the right is often considered first, it is permissible for a Court to begin with the

determination of whether the claimed right was clearly established: “the judges of the district

courts and the courts of appeals are in the best position to determine the order of decisionmaking

that will best facilitate the fair and efficient disposition of each case.”37

9.        It is Plaintiff who bears the burden of proof on the issue of qualified immunity.38

Accordingly, Plaintiff must present facts which, if true, establish that no reasonable official in

the shoes of Greiner could have believed that the actions taken by Greiner, in the circumstances

confronting Greiner, were consistent with the pleaded legal rights.39 If reasonable officials could

differ on the legality of Greiner’s actions, then qualified immunity is a bar to liability and to

suit.40   With regard to the interplay between the Fourteenth Amendment’s subjective standard

and qualified immunity’s objective standard, the Fifth Circuit has stated that:

          The sometimes confusing relationship between . . . qualified immunity’s
          “objective reasonableness” standard and the Fourteenth Amendment’s “subjective
          deliberate indifference” standard . . . has been distilled as follows: “We are to
          determine whether, in light of the facts as viewed in the light most favorable to



35
   Morgan v. Swanson, 659 F.3d 359, 372 (5th Cir. 2011) (en banc).
36
   Vincent v. City of Sulphur, 805 F.3d 543, p.8 (5th Cir. 2015) (citing Brosseau v. Haugen, 543 U.S. 194, 198
(2004)).
37
   Pearson, 555 U.S. at 242.
38
   Brumfield, 551 F.3d at 326.; Estate of Davis v. City of North Richland Hills, 406 F.3d 375, 380 (5th Cir. 2005)
(quoting Roberts v. City of Shreveport, 397 F.3d 287, 291 (5th Cir. 2005)).
39
   See, e.g., Graham v. Conner, 490 U.S. 386 (1989); see also Sorenson v. Ferrie, 134 F.3d 325 (5th Cir. 1998).
40
   Pfannsteil v. City of Marion, 918 F.2d 1178, 1183 (5th Cir. 1990).
                                                         6
     Case 3:18-cv-02192-X Document 53 Filed 06/29/20                         Page 7 of 33 PageID 365



        the plaintiffs, the conduct of the individual defendants was objectively
        unreasonable when applied against the deliberate indifference standard.”41

This record does not contain sufficient evidence to establish circumstances which would

overcome the qualified immunity of Greiner. Furthermore, the evidence presented by Greiner

establishes that a reasonable officer in his shoes could have believed that his actions were lawful

and consistent with the preservation of the Brittain’s right to receive attention for serious

medical needs. Therefore, Plaintiff’s claims herein are barred by qualified immunity.

                                    IV. Fourteenth Amendment Law

10.     The crux of Plaintiff’s claim is an allegation that Brittain died due to inattention to

medical needs. The Fifth Circuit has “repeatedly held that pretrial detainees have a Fourteenth

Amendment right to be protected from a known risk of suicide.”42 “[I]t is well-settled law that

jail officials violate this right if ‘they [(1)] gained actual knowledge of the substantial risk of

suicide and [(2)] responded with deliberate indifference.’”43

11.     With regard to the knowledge requirement, “[a] prison official will not be held liable if

he merely ‘should have known’ of a risk; instead, to satisfy this high standard, a prison official

‘must both be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.’”44 Then, with regard to the deliberate

indifference requirement, “[a]n official shows deliberate indifference to [the known] risk ‘by

failing to take reasonable measures to abate it.’”45




41
   Converse, 2020 U.S. App. Lexis 18607 at *7-8 (quoting Jacobs v W. Feliciana Sheriff’s Dep’t, 228 F.3d 388, 394
(5th Cir. 2000)).
42
    Id. at*6 (citing Jacobs, 228 F.3d at 393 and Hare v. City of Corinth, Miss., 74 F.3d 633, 643 (5th Cir. 1996)).
43
   Id. (quoting Hare, 74 F.3d at 650) (emphasis added).
44
   Id. at *8 (quoting Farmer, 511 U.S. at 837) (emphasis added).
45
   Id. (quoting Hare, 74 F.3d at 648) (emphasis added).
                                                        7
     Case 3:18-cv-02192-X Document 53 Filed 06/29/20                        Page 8 of 33 PageID 366



12.     In order to present a cognizable claim under this theory and support an inference of

deliberate indifference, Plaintiff must present facts which establish that Greiner “kn[ew] of and

disregard[ed] an excessive risk to inmate health or safety.”46 Specifically, Greiner “must both

[have been] aware of facts from which the inference could be drawn that a substantial risk of

serious harm exist[ed], and he must also [have drawn] the inference.”47 Mere negligence is

insufficient to meet the standard.48 This record does not contain sufficient evidence to establish

that Greiner violated the Brittain’s rights under the Fourteenth Amendment. Specifically, the

record does not show that Greiner knew that Brittain had an alleged serious medical need or that

Greiner acted with deliberate indifference to that alleged serious medical need.

                                                   V. Facts

Testimony of Defendant Matthew Greiner:49

13.     Greiner is currently employed as an Allstate insurance agent in Plano, Texas.                           He

previously attended, and graduated from, the Eastfield College Law Enforcement Academy in

2010. Greiner was subsequently employed by the City of Seven Points, Texas as both a reserve

police officer and a full-time police officer. On the date of the incident involving Brittain,

Greiner was on-duty as a full-time police officer for the City of Seven Points, Texas. He

continues to hold his peace officer’s license with the Texas Commission on Law Enforcement

(“TCOLE”) and is currently serving as a police officer for Trinity Valley Community College

Police Department.       Greiner has a total of 1290 in training and education hours with TCOLE.




46
   Farmer,511 U.S. at 837.
47
   Id. (emphasis added).
48
   Hare, 74 F.3d at 643.
49
   Each paragraph below is cited to the corresponding paragraph in the Affidavit of Matthew Greiner (Appendix
pages 1 to 4).
                                                       8
     Case 3:18-cv-02192-X Document 53 Filed 06/29/20               Page 9 of 33 PageID 367



Greiner has always met or exceeded the law enforcement training and education requirements set

by TCOLE.50

14.        On October 18, 2016, at approximately 6:00 p.m., Greiner reported for duty at the Seven

Points Police Department to work a twelve (12) hour shift.              Upon entering the Police

Department, he observed that Officer Francisco Gomez was in the process of booking in an

arrested person. That person was Brittain. Officer Gomez informed Greiner that Brittain was

being booked on a warrant out of Henderson County, Texas. This is the first time Greiner ever

remembers meeting Brittain.51

15.        Greiner overheard Officer Gomez asking the standard book-in question for an arrestee.

These book-in questions include asking an arrestee whether he/she is sick or under a doctor’s

care; whether the arrestee had taken any pills, injections or was intoxicated; whether the arrestee

had any physical defects; whether the arrestee had any current or prior medical problems; and

whether the arrestee had recently been injured. The arrestee is also asked whether he/she has

any of the following medical conditions: asthma, heart trouble, hypertension, hepatitis A, B or C,

drug addiction, alcoholism, mental illness, diabetes, venereal disease, tuberculosis, scabies,

suicidal tendencies, seizures, HIV/AIDS and epilepsy. This list of medical conditions that the

booking officer is required to ask is posted at the book-in area. A photograph of the posted

medical conditions at the book-in area is attached to Greiner’s affidavit as Exhibit A-1.52

16.        When Officer Gomez started asking the book-in questions, Greiner recalls that Brittain

was acting out and being a little difficult, but that was not at all unusual for an arrestee. Greiner

recalls Brittain saying at first that he had “head problems” and was “messed up in the head” or


50
     See Appx. p. 1-2, ¶2.
51
     See Appx. p. 2, ¶3.
52
     See Appx. p. 2 (¶4) and 5.
                                                 9
     Case 3:18-cv-02192-X Document 53 Filed 06/29/20                Page 10 of 33 PageID 368



words to that effect. Greiner had no idea what Brittain was referring to from these statements.

Officer Gomez was being very patient with Brittain. Officer Gomez calmed Brittain down and

asked him all the book-in questions. Brittain answered all the book-in questions “no”, including

to all the medical conditions questions and to the “suicidal tendencies” question.53

17.      Near the conclusion of the book-in process, Officer Gomez allowed Brittain to make a

phone call. Greiner recalls Brittain saying that he was going to call his counselor at the House of

Benjamin. Greiner does not recall if Officer Gomez was in proximity to know who, or hear who,

Brittain was calling. At that time, Greiner had not heard of the House of Benjamin and knew

nothing about it. After the book-in process, Officer Gomez told Greiner that he thought Brittain

was possibly on drugs because his eye pupils were pinpoints. This was nothing unusual because

individuals on drugs are frequently arrested and put in jail. This also rationalized, in Greiner’s

mind, why Brittain was acting out and being a little difficult.54

18.      Since Officer Gomez was going off duty, and also since the night shift officer (which was

Greiner) was responsible offering inmates the opportunity to shower, Greiner asked Brittain if he

wanted to shower. Brittain told Greiner that he wanted to shower. Greiner then began to gather

soap, shampoo, deodorant and towel to give to Brittain, and escorted Brittain to the shower area.

Once at the shower area, Brittain then told Greiner he had changed his mind and no longer

wanted to shower.55

19.      Greiner then escorted Brittain to the south cell at the Police Department and gave him a

jail uniform, a blanket, a mat and a water cup. Brittain then changed into the jail uniform and

Greiner placed him in the south cell and locked the door. Before Greiner left the cell area,


53
   See Appx. p. 2, ¶5.
54
   See Appx. p. 2, ¶6.
55
   See Appx. p. 2, ¶7.
                                                 10
     Case 3:18-cv-02192-X Document 53 Filed 06/29/20              Page 11 of 33 PageID 369



Brittain asked Greiner if he could call his counselor at the House of Benjamin again. Because

Greiner believed that he had just talked to his counselor on the phone at the House of Benjamin,

Greiner declined his second request. Brittain did not seem upset that he could not make the

second phone call. Greiner then prepared for patrol and left the Police Department building to

patrol the City of Seven Points. Before Greiner left the building to go on patrol, Greiner knew

of no facts and did not believe, or even think, that Brittain had suicidal tendencies or was in any

way contemplating suicide. Greiner certainly did not draw the inference that Brittain was at risk

of suicide.56

20.        Not long after leaving the Police Department, Greiner received a call from the Police

Department dispatcher, Chelsea Bee-Taylor. Ms. Taylor told Greiner that Brittain was acting

rowdy by yelling and waiving his shirt around and throwing things from his jail cell.      Greiner

then called Sgt. Brandon Young and reported what he had been told by Ms. Taylor. Sgt. Young

was the supervisor on duty at that time. Sgt. Young informed Greiner that he would proceed to

the Police Department to handle the situation.        Greiner decided to also go to the Police

Department in the event Sgt. Young would need any assistance.57

21.        When Greiner arrived at the Police Department, Sgt. Young was at the south cell and was

talking to Brittain. Sgt. Young was being very cordial and professional with Brittain. Greiner

heard Brittain say that he wanted to talk to his counselor at the House of Benjamin again. Sgt.

Young agreed and allowed Brittain to make a phone call to the House of Benjamin. Greiner

doesn’t recall how long the phone call lasted, but Brittain was allowed to fully complete the

phone call. Greiner didn’t listen to the phone call. When Sgt. Young placed Brittain back in the

jail cell, Sgt. Young informed Brittain that if he needed to talk to an officer, that he should
56
     See Appx. p. 3, ¶8.
57
     See Appx. p. 3, ¶9.
                                                 11
     Case 3:18-cv-02192-X Document 53 Filed 06/29/20             Page 12 of 33 PageID 370



politely and calmly ask the dispatcher.58

22.      During the evening of October 18, 2016, before midnight, Greiner came back to the

Police Department several times.        Even though the dispatcher was frequently checking on

Brittain, Greiner would walk back to the jail cell area and check on him as well. The dispatcher

was keeping a written log on her checks of Brittain, a true and correct copy is attached as Exhibit

A-2 to Greiner’s affidavit. Each time Greiner observed Brittain, he was fine and not in any kind

of distress. It should be noted that the log sheet59 has an incorrect starting date of October 17,

2016. The log sheet should have a start date of October 18, 2016.60

23.      After midnight, Greiner was at the Police Department and checked on Brittain again.

This time, Greiner wrote on the log at 12:32 a.m. on October 19, 2016, that Brittain was “sitting

on floor awake, said he’s fine”. Greiner then left the Police Department. Before Greiner left

the building, Greiner knew of no facts and did not believe, or even think, that Brittain had

suicidal tendencies or was in any way contemplating suicide. Greiner certainly did not draw the

inference that Brittain was at risk of suicide.61

24.      Earlier in the evening while on patrol, Greiner had responded to an assault family

violence call in the City of Seven Points, Texas. After leaving the Police Department after

midnight on October 19, 2016, Greiner drove to Eustace, Texas to conduct a follow up interview

of the victim of the family assault case. Eustace, Texas is approximately a twenty (20) minute

drive from the City of Seven Points, Texas. While in Eustace, Greiner received a phone call

from Ms. Taylor, the dispatcher. As Greiner recalls the conversation, Ms. Taylor said that she

was going to call the Tool Police Department to come to the Seven Points Police Department to

58
   See Appx. p. 3, ¶10.
59
   See Appx. p. 6.
60
   See Appx. p. 3, ¶11.
61
   See Appx. p. 3, ¶12.
                                                    12
     Case 3:18-cv-02192-X Document 53 Filed 06/29/20                Page 13 of 33 PageID 371



check on Brittain because he was threatening to harm himself. This was the first time Greiner

was ever made aware that Brittain had done anything or said anything about harming himself.

Greiner believed that he heard Ms. Taylor say that Brittain said he was going to “hang” himself.

Sgt. Young had already gone off duty by this time.62

25.        Greiner agreed with Ms. Taylor to immediately call the Tool Police Department because

the City of Tool was only a couple minutes away from the City of Seven Points Police

Department and whereas Greiner was twenty (20) minutes away. The City of Tool, Texas and

the City of Seven Points, Texas had a mutual aid agreement in place.63

 26.       Next, Greiner received a phone call from Sgt. Young who informed him that Brittain had

attempted to hang himself in the jail cell. Greiner then left the City of Eustace and drove to the

City of Seven Points Police Department. Upon arrival, Greiner observed an ambulance parked

behind Seven Points Police Department. Greiner entered the Police Department and observed

emergency medical personnel performing medical care on Brittain.             Emergency medical

personnel then placed Brittain on a stretcher and placed him in the ambulance. Greiner rode in

the ambulance with Brittain to the hospital. Later, Greiner drafted a report of what happened

that night. A true and correct copy of his report is attached64 to Greiner’s affidavit. At no time

during his interactions with Brittain did Greiner know of any facts, or even believe or even think,

that Brittain had suicidal tendencies or was in any way contemplating suicide. Greiner certainly

did not draw the inference the Brittain was at risk of suicide.65




62
     See Appx. p. 4, ¶13
63
     See Appx. p. 4, ¶14
64
     See Appx. p. 7-8.
65
     See Appx. p. 4, ¶¶15-16.
                                                 13
     Case 3:18-cv-02192-X Document 53 Filed 06/29/20               Page 14 of 33 PageID 372



Testimony of Plaintiff Stacie Nuss

27.      Plaintiff is the aunt and the only relative Brittain had at the time of his passing.66

Plaintiff raised Brittain since the age of five years old and was his legal guardian.67 From the age

of at least thirteen (13), Brittain had been diagnosed with depression, bi-polar disorder and

possibly schizophrenia.68 Plaintiff stated that Brittain had a “lot of stuff going on in his head.”69

As a result, Brittain experienced moods swings, crying and became withdrawn.70 Brittain started

receiving treatment from the Behavioral Health Center at age thirteen (13).71 Brittain was also a

“street drug” user.72 Approximately two weeks before his arrest on October 18, 2016, Brittain

voluntarily checked in to the House of Benjamin.73 The House of Benjamin is a “rehab facility

to help people better themselves.”74

28.      Despite Brittain’s years of reported mental health issues and street drug use and despite

Brittain’s residency at the House of Benjamin, Plaintiff testified that she never observed

anything, and never heard anything, that made her feel like Brittain had the potential to commit

suicide.75 Brittain never threatened to commit suicide, never threatened to harm himself, and

never demonstrated suicidal tendencies.76 In fact, Plaintiff testified to the opposite - that Brittain

was scared of death.77




66
   See Appx. p. 14.
67
   See Appx. p. 15.
68
   See Appx. p. 17, 20, 21, 22, 26-27.
69
   See Appx. p. 17 (emphasis added)
70
   See Appx. p. 23-24.
71
   See Appx. p. 25.
72
   See Appx. p. 18-19, 20, 28, 32-33.
73
   See Appx. p. 16-17, 34.
74
   See Appx. p. 16-17, 34.
75
   See Appx. p. 30.
76
   See Appx. p. 29-30.
77
   See Appx. p. 31.
                                                 14
     Case 3:18-cv-02192-X Document 53 Filed 06/29/20                Page 15 of 33 PageID 373



                                   VI. Application of Law to Facts

29.        In order to survive summary judgment, Plaintiff must present some evidence that Greiner

violated the Brittain’s constitution rights. To make such a showing, Plaintiff must establish that

Greiner knew that Brittain had a serious medical need and that Greiner acted with deliberate

indifference to that serious medical need. If Plaintiff is able to establish that Greiner violated the

Brittain’s constitutional rights, then in order to proceed with her claim, she must overcome

Greiner’s claim of qualified immunity by showing that that Greiner’s actions were objectively

unreasonable in light of the circumstances. As discussed herein, Greiner is entitled to summary

judgment because:

           (1) Plaintiff has not (and cannot) establish that Greiner knew that the Brittain had a
           serious medical need,

           (2) Plaintiff has not (and cannot) established that Greiner acted with deliberate
           indifference to that serious medical need, and

           (3) Plaintiff has not (and cannot) establish that Greiner’s actions were objectively
           unreasonable in light of the circumstances.

Greiner Did Not Know of Brittain’s Serious Medical Need

30.        The record establishes that Greiner did not know that Brittain had a serious medical need.

During Greiner’s initial encounter with Brittain, he observed Brittain being booked in by Officer

Gomez. While Brittain was initially a little difficult, this was nothing unusual for an arrestee.78

Greiner observed Brittain calm down and then answer all the medical related questions “no”,

including the “suicidal tendencies” question.79         While Greiner did overhear Brittain say

something about “head problems” and being “messed up in the head,” Greiner did not know


78
     See Appx. p. 2, ¶5.
79
     See Appx. p. 2, ¶5.


                                                   15
     Case 3:18-cv-02192-X Document 53 Filed 06/29/20                 Page 16 of 33 PageID 374



what Brittain meant by these statements.80 And, from these statements alone, an inference

cannot be drawn of a medical need – let alone a serious medical need. Indeed, “[p]olice are not

psychiatrists, and even psychiatrists cannot necessarily distinguish between a mental illness or

handicap on one hand and drug-induced or simply obnoxious behavior on the other” in a short

span of time.81

31.      During the remainder of the evening and night, there was nothing in the encounters

between Greiner and Brittain that would indicate Brittain had a serious medical need. When

Greiner escorted Brittain back to the shower area, and subsequently to the holding cell, nothing

was unusual or indicative of a serious medical need.82           When Greiner returned to the Police

Department to assist Sgt. Young, he observed Sgt. Young and Brittain having a calm

conversation.83 He also was aware that Brittain was given the opportunity to call his counselor at

the House of Benjamin.84 There was nothing about this encounter that was unusual or indicative

of Brittain having a serious medical need.85 Throughout the remainder of the evening and night,

Greiner observed Brittain in the holding cell several times.86 Brittain was always fine and in no

distress.87 At 12:32 a.m. on October 19, 2016, Greiner checked on Brittain in the holding cell

and noted on the log that Brittain was “sitting on floor awake, said he’s fine.”88 To be liable for

a constitutional violation, Greiner needed to not only be aware of facts that create an inference of



80
   See Appx. p. 2, ¶5.
81
   Barlow v. Owens, 400 F. Supp. 2d 980, 984 (S.D. Tex. 2005).
82
    See Appx. p. 2-3, ¶¶7-8.
83
    See Appx. p. 3, ¶10.
84
    See Appx. p. 2-3, ¶¶6-10.
85
    See Appx. p. 3, ¶¶9-10.
86
    See Appx. p. 3, ¶¶11-12.
87
    See Appx. p. 3, ¶11.
88
    See Appx. p. 3 (¶5) and 6.


                                                       16
     Case 3:18-cv-02192-X Document 53 Filed 06/29/20             Page 17 of 33 PageID 375



a serious medical need, he also must have drawn the inference.89 Until receiving the phone call

from Dispatcher Taylor, while he was 20 minutes away in Eustace, Texas, Greiner, at no time,

was presented with facts that made him think or believe that Brittain was suicidal, and Greiner

never drew that inference.90

32.      In Posey v. Southwestern Bell Tel. L.P.,91 Posey was arrested for assault/family

violence.92 During booking, Posey was questioned regarding his mental health, but Posey did

not alert the jail officials to any mental health issues.93 Posey was assessed by a nurse and

placed in a cell.94 The nurse noted that Posey should be observed and that he should see a

psychiatrist for his anger problems.95 From the cell, Posey called his mother.96 After his mother

complained about the call, Posey was moved to another cell with a non-working phone.97 Posey

used the cord of the non-functional telephone to hang himself.98 When he was discovered, a jail

nurse performed CPR on Posey.99 Posey was transported to a hospital, where he was pronounced

dead.100

33.      Posey’s parents brought suit under 42 U.S.C. § 1983, claiming that the county violated

Posey’s constitutional rights.101 Posey’s parents claimed that Posey was “‘irrational, under the

influence of drugs and hostile’ and this was evidence that he was a suicidal risk.”102 In granting

89
   Farmer, 511 U.S. at 837.
90
   See Appx. p. 4, ¶¶13-16.
91
   430 F. Supp. 2d 616 (N.D. Tex. 2006).
92
   Id. at 618.
93
   Id.
94
   Id.
95
   Id.
96
   Id. at 618-19.
97
   Id. at 619.
98
   Id.
99
   Id.
100
    Id.
101
    Id.
102
    Id.


                                               17
      Case 3:18-cv-02192-X Document 53 Filed 06/29/20             Page 18 of 33 PageID 376



the county’s motion for summary judgment, the district court noted that Posey’s parents had “not

demonstrated that the County employees had subjective knowledge of a substantial risk of

serious harm to Posey regarding his medical needs or safety.”103 The court noted that “[a]nger,

hostility, and belligerence are not uncommon displays of conduct by pretrial detainees or other

persons held in custody.”104 “Based on the medical and psychological evaluation of Posey by

jail personnel, there was insufficient evidence that he would commit suicide.”105

34.       As in Posey, there was insufficient evidence that Brittain had any suicidal tendencies at

all. Like Posey, Brittain did not alert Greiner of any mental health issues or indicate any suicidal

tendencies.106 While Posey was examined by a nurse, Brittain was able to talk to his counselor

on two occasions.107 The record does not reflect that the counselor at any time alerted Greiner as

to any threat of suicide posed by Brittain. Indeed, each time Greiner observed Brittain, “he was

fine and not in any kind of distress.”108 While, at one point in the evening, Greiner was advised

that Brittain was “acting rowdy by yelling and waiting his shirt around and throwing things from

his jail cell,”109 anger, hostility, and belligerence, themselves, do not create a subjective

knowledge of a substantial risk of serious harm.110 Furthermore, Brittain’s comments that he

was “messed up in the head” during the book-in process are insufficient to create a subjective

knowledge of a substantial risk of serious harm. Indeed, Plaintiff testified that Brittain had a “lot

of stuff going on in his head.”111 However, she testified that Brittain never threatened to commit

103
     Id. at 622-23.
104
     Id. at 623.
105
     Id.
106
     See Appx. p. 3, ¶¶8-12.
107
    See Appx. p. 2-3, ¶¶6-10.
108
     See Appx. p. 3, ¶11.
109
     See Appx. p. 3, ¶9.
110
    Posey, 430 F. Supp. 2d at 622-23.
111
    See Appx. p. 17.


                                                 18
      Case 3:18-cv-02192-X Document 53 Filed 06/29/20                      Page 19 of 33 PageID 377



suicide, never threatened to harm himself, and never demonstrated suicidal tendencies.112 In fact,

according to Plaintiff, Brittain was scared of death.113

35.       If Plaintiff, the person who raised Brittain and was closest to Brittain, never drew an

inference that Brittain had suicidal, how could Greiner draw such an inference based on his

limited personal interaction with Greiner – particularly when, during each such interaction,

Brittain, “was fine and not in any kind of distress.”114 Each and every interaction Greiner had

with Brittain was non-evident of a serious medical need. Accordingly, Greiner did not have the

requisite “subjective knowledge of a substantial risk of serious harm.”

36.       In Garza v. City of Donna115, Garza was arrested for assault after police were summoned

by Garza’s mother in response to Garza’s intoxicated and argumentative behavior.116 Garza’s

mother said that she notified the arresting officer that she believed Garza might hurt himself.117

During booking, the arresting officer testified that Garza was “okay” and that there was no

indication that Garza wanted to harm himself.118                 Accordingly, no mental screening was

requested for Garza.119 After being placed in his cell, a jailer noted that Garza was making

noises and “intermittently hitting and kicking the metal mesh screening of his jail cell door with

the palms of his hands, and sometimes with his feet.” 120 A little over half an hour later, Garza

was discovered hanging in his cell.121


112
    See Appx. p. 29-30.
113
    See Appx. p. 31.
114
    See Appx. p. 3, ¶11.
115
    No. 7:16-cv-00558, 2017 U.S. Dist. Lexis 206958 (S.D. Tex. Dec. 18, 2017) affirmed by 922 F.3d 626.
116
    Id. at *3-4.
117
    Id. at*3.
118
    Id. at *4.
119
    Id. at *4-5.
120
    Id. at *8.
121
    Id.


                                                       19
      Case 3:18-cv-02192-X Document 53 Filed 06/29/20                 Page 20 of 33 PageID 378



37.       Garza’s parents brought suit under 42 U.S.C. § 1983, claiming that the Garza’s rights

under the Fourteenth Amendment were violated.122 In considering the actions of the arresting

officer, the court noted that Garza’s mother never explained why she believed that Garza might

hurt himself123 and that Garza never gave the arresting officer any indication that he wanted to

harm himself.124 The court found that “[o]n the whole, the evidence suggests [the arresting

officer] was – subjectively speaking – focused on detaining a rowdy and potentially violent

intoxicated person, rather than saving a suicide-prone subject.”125 The court concluded that

          it is not possible to infer from the available evidence that [the arresting officer]
          was subjectively aware of ‘a substantial risk of harm’ to [Garza] or that [the
          arresting officer] actually drew an inference that [Garza] would kill himself. [The
          arresting officer] specifically stated that he did not draw any such inference.126

In considering the actions of the jailer, the court noted the lack of evidence that the jailer “was

subjectively aware of facts from which he could reasonable infer a substantial risk that [Garza]

was about to kill himself.”127 The court noted that

          [the jailer] had no basis for believe [Garza] was suicidal, except for [Garza’s]
          noise-making. However, the mere fact that [Garza] was intermittently hitting the
          metal mesh of his cell door is not an obvious sign that he was about to kill himself
          – as opposed to simply being angry, intoxicated, bored, trying to get attention, or
          some combination of these or other issues.128

According, the court granted summary judgment with respect to the asserted Fourteenth

Amendment claim.129



122
    Id. at *1, *11.
123
    Id. at *18.
124
    Id. at *19.
125
    Id.
126
    Id. (citing Hyatt v. Thomas, 843 F.3d 172, 178 (5th Cir. 2016).
127
    Id. at *25.
128
    Id. at *25-26 (emphasis in original).
129
    Id. at 47.


                                                          20
      Case 3:18-cv-02192-X Document 53 Filed 06/29/20               Page 21 of 33 PageID 379



38.        Here, like the arresting officer in Garza, Greiner’s observations of Brittain showed that

Brittain was “fine and not in any kind of distress.”130 While Greiner was told about Brittain’s

“rowdy” behavior, this behavior alone is not sufficient to create a subjective awareness of a

substantial risk of harm.131 Further, like the arresting officer in Garza, it is undisputed that

Greiner did not draw the inference and was not subjectively aware of any medical need – serious

or otherwise.132 Indeed, as in Garza, there was no basis to believe Brittain was suicidal.

39.        There is no evidence that Greiner was subjectively aware of a serious medical need of

Brittains. In fact, it is undisputed that Greiner knew of no facts and did not believe, or even

think, that Brittain had suicidal tendencies or was in any way contemplating suicide. And, it is

undisputed that Greiner did not draw the inference that Brittain was at risk of suicide.

Accordingly, Plaintiff has not (and cannot) establish that Greiner knew that the Brittain had a

serious medical need. Therefore, summary judgment in favor of Greiner is appropriate.

Greiner Did Not Act With Deliberate Indifference

40.        Since Greiner was not aware of a serious medical need of Brittain, it follows that Greiner

could not act with deliberate indifference to that serious medical need. Yet, even if Greiner had

been aware of the serious medical need (which is denied), the record does not reflect that he

acted with deliberate indifference with respect to that need. The record shows that Greiner

checked on Brittain throughout the night133, that Brittain was twice allowed to call his




130
      See Appx. p. 3, ¶11.
131
      Garza, 2017 U.S. Dist. Lexis 206958 at *19, *25-26.
132
      See Appx. p. 3-4, ¶¶8, 12,16.
133
      See Appx. p. 3, ¶¶11-12.


                                                            21
      Case 3:18-cv-02192-X Document 53 Filed 06/29/20              Page 22 of 33 PageID 380



counselor134, and that Greiner directed the dispatcher to obtain assistance in the quickest manner

possible (from Tool Police Department) at the first sign that Brittain intended to harm himself.135

41.       In Sanchez v. Young Cty.136, a wife struggled with depression and told her husband that, if

she were to attempt suicide, she would withdraw cash from an ATM, check into a motel, and

then overdose on pills.137 When the husband noticed a cash withdrawal and was unable to locate

his wife, he notified various law enforcement agencies that his wife was missing and that she

was at risk for suicide.138 When a police officer found the wife asleep in her vehicle, he noted

that her speech was slurred, that she responded slowly, and that she had a hard time keeping her

eyes open.139 The wife was examined by a medic.140 She admitted to taking a “substantial”

amount of medication, but answered “no” when asked whether she was trying to harm herself.141

The wife refused to go to the hospital, so the officer arrested her for public intoxication.142

During intake, the wife indicated she was “negative” for behavior or conditions indicative of

suicide.143 After the husband discovered that his wife had been arrested, he contacted the police

station and told them that she was a suicide risk, but he did not specifically mention his concerns

regarding overdose.144 When he later called again and “begged” that his wife be taken to a

hospital, the husband was informed that his wife “was just drunk and needed to sleep it off.”145



134
    See Appx. p. 2-3, ¶¶6, 10.
135
     See Appx. p. 4, ¶13.
136
    886 F.3d 274 (5th Cir. 2017).
137
     Id. at 276.
138
    Id. at 277.
139
     Id.
140
    Id.
141
     Id.
142
     Id. at 277-78.
143
    Id.
144
    Id.
145
     Id.


                                                  22
      Case 3:18-cv-02192-X Document 53 Filed 06/29/20              Page 23 of 33 PageID 381



Later, the wife was discovered unresponsive in her cell.146 An autopsy identified the cause of

death as mixed drug intoxication, and the manner of death was found to be consistent with

suicide.147

42.        The Fifth Circuit found that the wife’s “treatment by the employees of the County did not

indicate subjective deliberate indifference.”148 The Court noted that “[d]eliberate indifference is

an extremely high standard to meet.”149 While the “individual actions may have amounted to

negligence, even gross negligence, [it was] not sufficient to create a genuine issue of material

fact concerning deliberate indifference . . . .”150

43.        In Sanchez, the officials were presented with numerous facts related to the well-being of

the wife, including the wife’s intoxicated behavior, the wife’s admission to ingesting

“substantial” amounts of medication, and the husband’s alert to the risk of suicide. Despite these

warning signs, the Fifth Circuit found that the officials were not deliberatively indifferent by

leaving the wife in her cell. Here, Greiner had no knowledge of a risk to the well-being of

Brittain. Brittain said that he had no suicidal tendencies151, and each time Greiner personally

observed Brittain, he was “fine and not in any kind of distress.”152 Despite this, rather than

simply being relegated to his cell like the wife in Sanchez, Brittain was given opportunities to

talk to his counselor153 and was frequently checked during the night154.      As in Sanchez, these

facts do not meet the “extremely high standard” of deliberate indifference.

146
      Id.
147
      Id.
148
      Id. at 280.
149
      Id.
150
      Id.
151
      See Appx. p. 2, ¶5.
152
      See Appx. p. 3, ¶11.
153
      See Appx. p. 2-3, ¶¶6, 10.
154
      See Appx. p. 3, ¶¶11-12.


                                                      23
      Case 3:18-cv-02192-X Document 53 Filed 06/29/20                           Page 24 of 33 PageID 382



44.       In In re Estate of Pollard v. Hood County,155 Pollard was charged with aggravated sexual

assault of a child.156 After learning of the impending charges, Pollard twice attempted suicide.157

One his release from the hospital from his second attempt, he was arrested.158 Pollard was

classified as a “high risk for suicide”, placed in a cell with only a mattress, and “placed on 15-

minute watch, meaning the jailers would visually check on his every fifteen minutes.”159 The

jailers waited eighteen minutes between visual checks on one occasion, and during that time,

Pollard was able to hang himself using a laundry bag “left in the cell by a previous inmate and

overlooked when the cell was cleaned.”160

45.       Summary judgment was granted to the individual defendants on the basis of qualified

immunity.161 The Fifth Circuit noted:

          [T]o defeat a defendant’s summary judgment premised upon qualified immunity,
          a plaintiff must produce evidence that presents a genuine issue of material fact
          that (1) the defendants’ conduct amounts to a violation of the plaintiff’s
          constitutional right; and (2) the defendants’ actions were ‘objectively
          unreasonable in light of clearly established law at the time of the conduct in
          question.” A conclusion that Plaintiff has failed to establish either prong may
          resolve the inquiry. Here, because we find that Plaintiff has not established a
          genuine issue of material fact that the defendants violated Pollard’s constitutional
          rights, we do not address the defendants’ objective reasonableness in light of
          clearly established law.162

The Fifth Circuit further noted that the constitutional violation in question was the Due Process

clause of the Fourteenth Amendment, under which an inmate has a right not to be denied, by



155
    579 Fed. Appx. 260 (5th Cir. 2014).
156
    Id. 262.
157
    Id.
158
    Id.
159
    Id.
160
    Id. at 263.
161
    Id.
162
    Id. at 265 (quoting Cantrell v. City of Murphy, 666 F.3d 911 (5th Cir. 2012)) (internal citations omitted).


                                                           24
      Case 3:18-cv-02192-X Document 53 Filed 06/29/20               Page 25 of 33 PageID 383



deliberate indifference, attention to his serious medical needs.163 To establish such deliberate

indifference, the plaintiff was required to show that the officials “kn[ew] of and disregard[ed] an

excessive risk to inmate health or safety.”164

46.        The Court stated that the jailer’s failure to conduct a visual check on the 15-minute mark

did “not raise a genuine issue of material fact that [the jailers] deliberately ignored an excessive

risk of harm to Pollard’s safety.”165 Indeed, the Court noted that “negligent inaction by a jail

officer does not violate the due process rights of a person lawfully held in custody of the

state.”166 Furthermore, with regard to the overlooked laundry bag, the Court noted that the jailers

“had no knowledge of the laundry bag that Pollard used to hang himself. Therefore, at most,

their failure to view and retrieve the bag was negligent, and does not amount to a knowing

disregard of a serious health risk.”167

47.        Unlike Pollard, Greiner had no reason to know that the Brittain was suicidal. Even if he

had known (which is denied), Greiner’s actions do not amount to a “knowing disregard of a

serious health risk.” The record shows that Greiner checked on Brittain throughout the night168,

that Brittain was twice allowed to call his counselor169, and that Greiner directed the dispatcher

to obtain assistance in the quickest manner possible (from the Tool Police Department) at the

first sign that Brittain intended to harm himself.170




163
      Id.
164
      Id. (quoting Farmer, 511 U.S. at 837).
165
      Id. at 265.
166
      Id. (quoting Hare, 74 F.3d at 645).
167
      Id.
168
      See Appx. p. 3, ¶¶11-12.
169
      See Appx. p. 2-3, ¶¶6, 10.
170
      See Appx. p. 4, ¶13.


                                                   25
      Case 3:18-cv-02192-X Document 53 Filed 06/29/20               Page 26 of 33 PageID 384



48.       There is no evidence that Greiner was deliberately indifferent to a serious medical need

of Brittains. In fact, the evidence shows that Greiner personally checked on Brittain throughout

the night and quickly sought to get Brittain aid at the first sign of any concern. Accordingly,

Plaintiff has not (and cannot) established that Greiner acted with deliberate indifference to that

serious medical need. Therefore, summary judgment in favor of Greiner is appropriate.

Greiner’s Actions Were Not Objectively Unreasonable

49.       Even if Plaintiff were able to establish that Brittain had a serious medical need of which

Greiner was subjectively aware and that Greiner acted with deliberate indifference to that serious

medical need (both of which are denied), Greiner is still entitled to summary judgment on the

basis of qualified immunity unless Plaintiff can show that all reasonable police officers in the

same situation as Greiner would have known that Greiner’s acts violated the United States

Constitution.171

50.       In Thompson v. Upshur County, Thompson was arrested in Upshur County for DWI and

transferred to the neighboring Marion County pursuant to an agreement between the counties.172

A few days after his arrest, Thompson began to suffer from delirium tremens (DTs).173 An

ambulance was called, and the EMTs advised Thompson that he was experiencing DTs and that

injuries or death could result.174        The EMTs urged Thompson to go to the hospital, but

Thompson refused.175 Thompson signed a refusal of medical treatment.176 Concerns were raised

over whether, in such a state, Thompson was able to effectively refuse medical treatment.177

171
    Thompson v. Upshur County, 245 F.3d 447, 460 (5th Cir. 2001).
172
    Id. at 452.
173
    Id.
174
    Id. at 453.
175
    Id.
176
    Id.
177
    Id.


                                                       26
      Case 3:18-cv-02192-X Document 53 Filed 06/29/20               Page 27 of 33 PageID 385



There was evidence that Marion County Sheriff Tefteller was aware of the events in Thompson’s

case as they occurred.178 Eventually, Thompson was transferred back to Upshur County, as that

jail was equipped with a special “detox” cell.179 There, Thompson began to have seizures.180

When he stopped breathing, he was taken to the hospital, where he was pronounced dead.181 An

autopsy listed the cause of death to be the result of DTs.182

51.       Thompson’s parents sued Sheriff Tefteller (among others) alleging violations of

Thompson’s rights under the Fourteenth Amendment.183 Sheriff Tefteller’s motion for summary

judgment on the basis of qualified immunity was denied.184 While the Fifth Circuit stated that

the plaintiffs had “allege[d], at a high level of generality, a constitutional violation[, i]t

remain[ed] whether [Tefteller’s] acts were objectively reasonable in light of clearly established

law.”185 The Fifth Circuit explained that “[e]xamples of behavior that does (and does not)

constitute deliberate indifference are relevant in assessing the scope of clearly established law

and, therefore, are relevant in determining whether the defendants’ actions were objectively

reasonable.”186 To withstand Sheriff Tefteller’s motion for summary judgment, the plaintiffs had

to establish that Thompson had:

          a clearly established constitutional right to have his jailers at the smaller county
          either force him to submit to medical care for his DTs against his clearly
          communicated refusal to do so, or make reasonable efforts to locate a substitute
          decision maker, in lieu of promptly returning him to the custody of the larger


178
    Id.
179
    Id.
180
    Id. at 454.
181
    Id.
182
    Id.
183
    Id. at 454-55.
184
    Id. at 455.
185
    Id. at 459.
186
    Id. at 459-60.


                                                  27
      Case 3:18-cv-02192-X Document 53 Filed 06/29/20                        Page 28 of 33 PageID 386



           county’s jail from which he was transferred and which ha[d] detoxification
           facilities the smaller county’s jail lack[ed].187

While the Fifth Circuit found that “clearly established law prevents a jailer from responding to a

serious medical need with deliberate indifference,” it was not clearly established that a jailer

“must force a conscious, incompetent, but clearly refusing inmate to undergo medical treatment

or seek a surrogate decision-maker for the same.”188 In finding that Sheriff Tefteller was entitled

to qualified immunity, the Fifth Circuit noted that, “[g]iven the absence of even a single case

constitutionally requiring the imposition of medical care or location of a surrogate in this or any

similar context, if cannot be said that all reasonable sheriffs would recognize the

unconstitutionality of Tefteller’s supervisory or personal acts or omissions.”189

52.        The Fifth Circuit recently made clear the standard for qualified immunity for a

Fourteenth Amendment claim:

           The sometimes confusing relationship between . . . qualified immunity’s
           “objective reasonableness” standard and the Fourteenth Amendment’s “subjective
           deliberate indifference” standard . . . has been distilled as follows: “We are to
           determine whether, in light of the facts as viewed in the light most favorable to
           the plaintiffs, the conduct of the individual defendants was objectively
           unreasonable when applied against the deliberate indifference standard.”190

53.        Here, viewing all the evidence in a light most favorable to the Plaintiff, Plaintiff cannot

demonstrate that all reasonable police officers would recognize the alleged unconstitutionality of

Greiner’s personal acts or omissions. To the contrary, Greiner acted as a reasonable officer by

checking on Brittain repeatedly191 – which was more than the officers offered the wife in

Sanchez or the inmates in Posey and Garza.                     Throughout the evening and night, Greiner
187
      Id. at 460
188
      Id.
189
      Id. at 461 (emphasis added).
190
      Converse, 2020 U.S. App. Lexis at *7-8 (quoting Jacobs, 228 F.3d at 394).
191
      See Appx. p. 3, ¶¶11-12.


                                                          28
      Case 3:18-cv-02192-X Document 53 Filed 06/29/20              Page 29 of 33 PageID 387



observed Brittain in the holding cell several times.192      Brittain was always fine and in no

distress.193 At 12:32 a.m. on October 19, 2016, Greiner checked on Brittain in the holding cell

and noted on the log that Brittain was “sitting on floor awake, said he’s fine.”194 There was

nothing in the encounters between Greiner and Brittain that would indicate Greiner acted

unreasonably. Further, and while in Eustace, Texas, and upon hearing of Brittain threat to harm

himself, Greiner acted as a reasonable officer by getting help from the closest source – the Tool

Police Department. Plaintiff has not and cannot establish that Greiner’s actions were objectively

unreasonable in light of the circumstances. As such, Greiner is entitled to qualified immunity.

                                         VII. Conclusion

          In conclusion, in order to survive summary judgment, Plaintiff must present some

evidence that (1) Greiner was subjectively aware of a serious medical need of Brittain’s, (2)

Greiner acted with deliberate indifference to that serious medical need, and (3) Greiner’s actions

were objectively unreasonable in light of the circumstances. Plaintiff cannot show that Greiner

knew of a serious medical need of Brittain’s. Plaintiff cannot show that Greiner acted with

deliberate indifference to a serious medical need of Brittain’s. And, Plaintiff cannot show that

Greiner’s actions were objectively unreasonable in light of the circumstances.         According,

Greiner is entitled to judgment in his favor as a matter of law.




192
    See Appx. p. 3, ¶¶11-12.
193
    See Appx. p. 3, ¶11.
194
    See Appx. p. 3, (¶12) and 6..


                                                 29
 Case 3:18-cv-02192-X Document 53 Filed 06/29/20            Page 30 of 33 PageID 388




                                  Respectfully submitted,

                                  BOON CALK ECHOLS COLEMAN & GOOLSBY, PLLC
                                  1800 W. Loop 281, Suite 303
                                  Longview, Texas 75604
                                  (903) 759-2200-telephone
                                  (903) 759-3306-facsimile
                                  Email: darren.coleman@boonlaw.com

                                  BY:   Darren K. Coleman
                                        DARREN K. COLEMAN
                                        SBN: 04558570
                                        Attorney-in-Charge

                                  ATTORNEYS FOR DEFENDANT
                                  MATTHEW GREINER


                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been
forwarded to all counsel of record via electronic mail on this the 29th day of June 2020.

                                          Darren K. Coleman
                                         DARREN K. COLEMAN




                                           30
  Case 3:18-cv-02192-X Document 53 Filed 06/29/20                                           Page 31 of 33 PageID 389



                                               TABLE OF AUTHORITIES

Cases

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Ashcroft v. al-Kidd, 131 S. Ct. 2074 (2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Barlow v. Owens, 400 F. Supp. 2d 980 (S.D. Tex. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Brumfield v. Hollins, 551 F.3d 322 (5th Cir. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5 ,6

Carnaby v. City of Houston, 636 F.3d 183 (5th Cir. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Celotex Corp. v. Catrett, 477 U.S. 317 (1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4

Converse v. City of Kemah, No. 17-41234, 2020 U.S. App. Lexis 18607

(5th Cir. Jun. 12, 2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 7, 28

Douglass v. United Servs. Auto Ass’n, 79 F.3d 1415 (5th Cir. 1996). . . . . . . . . . . . . . . . . . . . . 3, 4

Estate of Davis v. City of North Richland Hills, 406 F.3d 375 (5th Cir. 2005) . . . . . . . . . . . . . . . 6

Estate of Pollard v. Hood County, 579 Fed. Appx. 260 (5th Cir. 2014) . . . . . . . . . . . . . . . . 24, 25

Farmer v. Brennan, 511 U.S. 825 (1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 8

Freeman v. Gore, 483 F.3d 404 (5th Cir. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Forsyth v. Barr, 19 F.3d 1527 (5th Cir. 1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Garza v. City of Donna, No. 7:16-cv-00558, 2017 U.S. Dist. Lexis 206958

(S.D. Tex. Dec. 18, 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19-21

Graham v. Conner, 490 U.S. 386 (1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3,6

Hare v. City of Corinth, Miss., 74 F.3d 633 (5th Cir. 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Hathaway v. Bazany, 507 F.3d 312 (5th Cir. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Hightower v. Texas Hosp. Assn., 65 F.3d 443 (5th Cir. 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4



                                                                   31
  Case 3:18-cv-02192-X Document 53 Filed 06/29/20                                         Page 32 of 33 PageID 390



Isquith v. Middle South Utilities, Inc., 847 F.2d 186 (5th Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . 4

Kipps v. Caillier, 197 F.3d 765 (5th Cir. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Kovacic v. Villarreal, 628 F.3d 209 (5th Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Little v. Liquid Air Corp., 37 F.3d 1069 (5th Cir. 1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Lujan v. National Wildfire Fed’n, 497 U.S. 871 (1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Malley v. Briggs, 475 U.S. 335 (1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Matsushita Elec. Indus. Co. v. The Zenith Radio Corp., 475 U.S. 574 (1986). . . . . . . . . . . . . . . . 4

Miller v. Graham, 477 Fed. Appx. 549 (5th Cir. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Morgan v. Swanson, 659 F.3d 359 (5th Cir. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Pearson v. Callahan, 555 U.S. 223 (2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

Pfannsteil v. City of Marion, 918 F.2d 1178 (5th Cir. 1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Posey v. Southwestern Bell Tel. L.P., 430 F. Supp. 2d 616 (N.D. Tex. 2006) . . . . . . . . . . . . 17-18

Ragas v. Tennessee Gas Pipeline Co., 136 F.3d 445 (5th Cir. 1998). . . . . . . . . . . . . . . . . . . . . . . 4

Sanchez v. Young Cty, 886 F.3d 274 (5th Cir. 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22-23

Saucier v. Katz, 533 U.S. 194 (2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Sorenson v. Ferrie, 134 F.3d 325 (5th Cir. 1998). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3,6

Stanton v. Sims, 571 U.S. 3 (2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Thompson v. Upshur County, 245 F.3d 447 (5th Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . 26-28

Turner v. Houma Municipal Fire and Police Civil Service Board,

229 F.3d 478 (5th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Vincent v. City of Sulphur, 805 F.3d 543 (5th Cir. 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Wyatt v. Fletcher, 718 F.3d 496 (5th Cir. 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5



                                                                  32
  Case 3:18-cv-02192-X Document 53 Filed 06/29/20                                             Page 33 of 33 PageID 391



Rules

Fed. R. Civ. P. 56(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4




                                                                     33
